On August 5, 1926, claimant sustained a hernia as the result of an accidental injury occurring on that day and was totally disabled from August 13, 1926, to August 27, 1926. At a hearing on March 17,1927, he was 'awarded two weeks’ compensation covering this period of disability and the case was closed. He stated that he did not desire to be operated upon. He was then told by the referee that the case was closed without prejudice and that if he changed his mind and wanted an operation he could always come back. On August 14,1929, without any previous request to the employer or carrier, he was operated upon for this hernia and the award is for the period of disability following the operation. On December 5, 1933, he filed an application with the State Industrial Board to reopen the case and an award has been made against the employer and insurance carrier for eight weeks’ compensation covering the period from August 14, 1929, to October 9, 1929. The Industrial Board ruled that this was an open case pending before it on April 24, 1934, and, therefore, did not come within section 25-a of the Workmen’s Compensation Law. The appellants correctly contend that the claim comes under section 25-a of the Workmen’s Compensation Law and that the award was improperly made against them. Award reversed, with costs to the appellants against the State Industrial Board, and matter remitted to the Board for an award under section 25-a of the Workmen’s Compensation Law. Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ., concur.